
	
		II
		112th CONGRESS
		2d Session
		S. 2294
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mr. Casey (for himself,
			 Mr. Cardin, Ms.
			 Mikulski, Mr. Warner, and
			 Mr. Webb) introduced the following bill;
			 which was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide for continued conservation efforts in the
		  Chesapeake Bay watershed, increase energy production from animal waste, improve
		  transparency of Federal restoration efforts, and expand agricultural
		  opportunities to participate in State voluntary water quality credit trading
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Chesapeake Bay Watershed Fairness
			 Act of 2012.
		2.Chesapeake Bay
			 watershed program
			(a)In
			 generalSection 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)DefinitionsIn
				this section:
							(1)Chesapeake Bay
				State; StateThe terms Chesapeake Bay State and
				State means any of—
								(A)the States of
				Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia;
				and
								(B)the District of
				Columbia.
								(2)Chesapeake Bay
				watershedThe term Chesapeake Bay watershed means
				all tributaries, backwaters, and side channels, including their watersheds,
				draining into the Chesapeake Bay in a Chesapeake Bay State.
							(3)Technical service providerThe term technical service
				provider may include any provider who—
								(A)has experience working with individuals
				who, due to religious tenets, do not accept government assistance; and
								(B)meets the
				requirements of section 1242(e).
								(4)Water quality
				trading preparation activityThe term water quality trading
				preparation activity includes the following activities carried out with
				respect to agricultural land or nonindustrial private forest land:
								(A)Identification of
				existing and additional best management practices required for eligibility to
				participate in water quality trading.
								(B)Related
				activities that the Secretary determines will help agricultural producers or
				owners achieve eligibility to participate in water quality
				markets.
								;
				(2)by inserting
			 and owners after producers each place it appears
			 in subsections (b), (c), (d)(1)(A), (d)(2), and (e)(1);
				(3)in subsection
			 (b), in the matter preceding paragraph (1), by inserting and
			 nonindustrial private forest lands after agricultural
			 lands;
				(4)by redesignating
			 subsections (d), (e), (f), (g), and (h) as subsections (e), (f), (j), (k), and
			 (l), respectively;
				(5)by inserting
			 after subsection (c) the following:
					
						(d)Technical
				assistance
							(1)Technical
				assistance to Chesapeake Bay States
								(A)State water
				quality goalsThe Secretary may provide technical assistance to a
				Chesapeake Bay State to assist in developing the water quality goals of the
				State to result in reductions in losses of nitrogen, phosphorus, and sediment
				from agricultural or nonindustrial private forest land in the Chesapeake Bay
				watershed to improve water quality in the Chesapeake Bay watershed.
								(B)CertaintyThe
				Secretary may provide technical assistance to a Chesapeake Bay State to assist
				in developing protocols to confirm producer or owner achievement of compliance
				with State water quality laws and provide a reduced level of scrutiny if the
				producer or owner maintains compliance.
								(C)Interstate
				tradingThe Secretary may provide technical assistance to a
				Chesapeake Bay State to harmonize State water quality trading technical
				guidelines with other Chesapeake Bay States in preparation for interstate
				trading.
								(D)Targeted
				assistance to Chesapeake Bay States
									(i)In
				generalThe Secretary may enter into an agreement with a
				Chesapeake Bay State (including any political subdivision and agency of the
				Chesapeake Bay State) to provide financial and technical assistance to the
				Chesapeake Bay State.
									(ii)Purpose of
				assistanceAssistance provided by the Secretary under this
				subparagraph shall be used by the Chesapeake Bay State to provide, through a
				technical service provider, the technical assistance needed by an agricultural
				producer or owner in the Chesapeake Bay watershed—
										(I)to promote water
				quality goals of the Chesapeake Bay State;
										(II)to obtain
				certainty under subparagraph (B); or
										(III)to conduct a
				water quality trading preparation activity.
										(2)Technical
				assistance to agricultural producers and owners of certain nonindustrial
				private forest landThe Secretary may provide technical
				assistance to agricultural producers and owners of nonindustrial private forest
				land in the Chesapeake Bay watershed directly or through third-party
				providers—
								(A)for conservation
				services, including—
									(i)education
				regarding activities the producers and owners can undertake to reduce losses of
				nitrogen, phosphorus, and sediment from agricultural and nonindustrial private
				forest land in the Chesapeake Bay watershed; and
									(ii)conservation
				planning, implementation, and maintenance to reduce losses of nitrogen,
				phosphorus, and sediment from agricultural and nonindustrial private forest
				land in the Chesapeake Bay watershed;
									(B)in identifying
				existing best management practices and assessing practices required to achieve
				compliance with State and Federal water quality laws, including through—
									(i)outreach to
				producers and owners to determine interest in receiving assistance; and
									(ii)adoption and use
				of tools and technology capable of assessing practices required to achieve
				compliance with State and Federal water quality laws; and
									(C)in attaining
				eligibility to participate in water quality trading markets, including
				preparation activities.
								;
				
				(6)in subsection (e)
			 (as redesignated by paragraph (4))—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking and at the end;
						(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(C)provide technical
				assistance directly or through technical service providers in carrying out this
				section.
								;
				and
						(B)in paragraph (2),
			 by adding at the end the following:
						
							(E)The James
				River.
							;
				
					(7)in paragraph (2)
			 of subsection (f) (as redesignated by paragraph (4)), by inserting or
			 owner after producer; and
				(8)by inserting
			 after subsection (f) (as redesignated by paragraph (4)) the following:
					
						(g)Cost-EffectivenessIn
				providing assistance under this section, the Secretary may consider the
				cost-effectiveness of the conservation practices that may be needed to reduce
				losses of nitrogen, phosphorus, and sediment from agricultural or nonindustrial
				private forest land in the Chesapeake Bay watershed to improve water quality in
				the Chesapeake Bay watershed.
						(h)Crosscut
				budget
							(1)In
				generalThe Secretary, in consultation with the Chesapeake
				Executive Council, the chief executive of each Chesapeake Bay State, and the
				Chesapeake Bay Commission, shall annually submit to Congress a financial report
				containing—
								(A)an interagency
				crosscut budget that displays—
									(i)the proposed
				funding for any Federal restoration activity to be carried out in the
				succeeding fiscal year, including any planned interagency or intraagency
				transfer, for each Federal agency that carries out restoration
				activities;
									(ii)to the extent
				that information is available, the estimated funding for any State restoration
				activity to be carried out in the succeeding fiscal year;
									(iii)all
				expenditures for Federal restoration activities from the preceding 3 fiscal
				years, the current fiscal year, and the succeeding fiscal year; and
									(iv)all
				expenditures, to the extent that information is available, for State
				restoration activities during the equivalent time period described in clause
				(iii);
									(B)a detailed
				accounting of all amounts received and obligated by each Federal agency for
				restoration activities during the current and preceding fiscal years, including
				the identification of amounts that were transferred to a Chesapeake Bay State
				for restoration activities;
								(C)to the extent
				that information is available, a detailed accounting from each State of all
				amounts received and obligated from a Federal agency for restoration activities
				during the current and preceding fiscal years; and
								(D)a description of
				each of the proposed Federal and State restoration activities to be carried out
				in the succeeding fiscal year (corresponding to those activities listed in
				clauses (i) and (ii) of subparagraph (A)), including—
									(i)the project
				description;
									(ii)the current
				status of the project;
									(iii)the Federal or
				State statutory or regulatory authority, program, or responsible agency;
									(iv)the
				authorization level for appropriations;
									(v)a
				timeline for the project, including benchmarks;
									(vi)references to
				project documents;
									(vii)descriptions of
				risks and uncertainties of project implementation;
									(viii)a description
				of the applicable adaptive management actions or framework;
									(ix)a list of
				coordinating entities;
									(x)a
				description of funding history for the project;
									(xi)cost-sharing, if
				any, for the project; and
									(xii)alignment with
				existing Chesapeake Bay Agreement and Chesapeake Executive Council goals and
				priorities.
									(2)Minimum funding
				levelsThe Secretary shall only describe restoration activities
				in the report required under paragraph (1) that—
								(A)for Federal
				restoration activities, have funding amounts greater than or equal to $100,000;
				and
								(B)for State
				restoration activities, have funding amounts greater than or equal to
				$50,000.
								(3)SubmissionNot
				later than 30 days after the date on which the President submits the annual
				budget to Congress under section 1105 of title 31, United States Code, the
				Secretary shall submit the report required by paragraph (1) to—
								(A)the Committees on
				Appropriations, Agriculture, Natural Resources, Energy and Commerce, and
				Transportation and Infrastructure of the House of Representatives; and
								(B)the Committees on
				Appropriations, Agriculture, Nutrition and Forestry, Environment and Public
				Works, and Commerce, Science, and Transportation of the Senate.
								(4)Effective
				dateThis subsection shall apply beginning with the first fiscal
				year after the date of enactment of the Chesapeake Bay Watershed Fairness Act of
				2012 for which the President submits a budget to Congress under
				section 1105 of title 31, United States Code.
							(i)Websites
							(1)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Secretary shall establish and maintain—
								(A)a user-friendly,
				publicly available website to promote greater accountability and transparency
				regarding the crosscut budget described in subsection (h); and
								(B)a user-friendly,
				publicly available website to provide information on Federal, State, local and
				private resources available to those interested in implementing conservation
				practices.
								(2)Crosscut budget
				websiteThe website established under paragraph (1)(A) shall
				provide—
								(A)accountability
				information, including findings from audits, inspectors general, and the
				Government Accountability Office;
								(B)data on relevant
				economic, financial, grant, and contract information in user-friendly visual
				presentations to enhance public awareness of the use of covered funds;
								(C)links to other
				government websites at which key information relating to efforts to improve the
				water quality of the Chesapeake Bay watershed may be found;
								(D)printable reports
				on covered funds obligated by month to each State and congressional district;
				and
								(E)links to other
				government websites providing information concerning covered funds, including
				Federal agency and State websites.
								(3)Website focused
				on resourcesThe website established under paragraph (1)(B)
				shall—
								(A)provide—
									(i)user-friendly
				access for agricultural producers, owners of nonindustrial private forest land,
				Federal, State, and local governments, academic and nongovernmental
				organizations, industry associations, and other interested parties to
				industry-specific regulatory compliance and conservation program information
				that the Secretary considers potentially useful to agricultural producers and
				owners of nonindustrial private forest land located in the Chesapeake Bay
				watershed; and
									(ii)detailed
				examples of successful conservation projects; and
									(B)be arranged in
				industry-specific categories.
								(4)RevisionsThe
				Secretary shall enhance and update the websites established under paragraph (1)
				as
				necessary.
							.
				(b)FundingSubsection (l) of section
			 1240Q of the Food Security Act of 1985 (16 U.S.C. 3839bb–4) (as redesignated by
			 subsection (a)(4)) is amended—
				(1)in subparagraph (C), by striking
			 and after the semicolon at the end;
				(2)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(E)$50,000,000 for
				each of fiscal years 2013 through
				2018.
						.
				3.Water quality
			 trading eligibility planningSection 1240A(5)(B) of the Food Security Act
			 of 1985 (16 U.S.C. 3839aa–1(5)(B)) is amended—
			(1)in clause (i), by striking
			 and at the end;
			(2)by redesignating
			 clause (ii) as clause (iii); and
			(3)by inserting
			 after clause (i) the following:
				
					(ii)water quality
				trading eligibility planning; and
					.
				
			4.Energy
			 production from agricultural sources in the Chesapeake Bay
			(a)Rural Energy
			 for America ProgramSection 9007 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8107) is amended—
				(1)in subsection
			 (c)(2)—
					(A)in subparagraph
			 (F), by striking and at the end;
					(B)by redesignating
			 subparagraph (G) as subparagraph (H); and
					(C)by inserting
			 after subparagraph (F) the following:
						
							(G)in the case of a
				manure-to-energy system or improvement, whether the system or improvement
				includes an integrative approach to water quality issues;
				and
							;
				and
					(2)in subsection
			 (g), by adding at the end the following:
					
						(4)Watershed
				projects
							(A)In
				generalOf the funds made available for each fiscal year to carry
				out this section, 10 percent shall be used to carry out projects located within
				the watershed of any water for which the Federal Government has established a
				multistate total maximum daily load for pollutants under section 303(d)(2) of
				the Federal Water Pollution Control Act (33 U.S.C. 1313(d)(2)), with priority
				given to projects that address agricultural and silvicultural sources.
							(B)Insufficient
				applicationsIf funds described in subparagraph (A) remain
				available by April 1 of the fiscal year due to insufficient applications for
				projects described in that subparagraph, the funds shall be available to carry
				out other purposes under this
				section.
							.
				(b)Environmental
			 quality incentives programSection 1240C(b) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–3(b)) is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)in the case of
				applications involving manure-to-energy projects, whether the projects include
				an integrative approach to water quality
				issues.
						.
				5.Forest cover at
			 Federal facilitiesNot later
			 than 90 days after the date of enactment of this Act, the Secretary of
			 Agriculture, with the advice of the Chief of the Forest Service and the
			 appropriate Chesapeake Basin State forester, shall coordinate with the head of
			 each Federal agency that owns or operates a facility within the Chesapeake
			 Basin (as determined by the Secretary) to develop plans to maximize forest
			 cover at the facility through—
			(1)the preservation
			 of existing forest cover; or
			(2)with respect to a
			 facility that has been previously disturbed or developed, the development of a
			 reforestation plan, as appropriate.
			
